Title: To George Washington from Henry Laurens, 29 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 29th May 1778.
                    
                    I had the honor of writing to Your Excellency the 21st Instant, by the hand of Doctor Scudder, since which I have received & presented to Congress Your Excellency’s favour of the 24th. this was Committed & has not yet been returned for consideration.
                    Your Excellency will be pleased to receive Inclosed—two Acts of Congress of yesterday’s date.
                    1—for a new arrangement of Major Lee’s Corps of partizan light Dragoons.
                    2—for appointing Major John Beatty Commissary of prisoners. I  have the honor to be With the highest Esteem & Respect Sir Your Excellency’s Obedient humble servant.
                    
                        Henry Laurens,President of Congress.
                    
                    
                        P.S. Capt. Robert Smith was yesterday appointed by Congress Secretary to the Board of War. I now transmit him the necessary intelligence.
                    
                